                 Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 1 of 8




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               DECLARATION OF AARON
            Plaintiff,                                           GREENSPAN IN SUPPORT OF
11                                                               PLAINTIFF’S APPLICATION
                     v.                                          FOR ENTRY OF DEFAULT
12                                                               AGAINST OMAR QAZI AND
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                      SMICK ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
14
            Defendants.
15
16
17   I, Aaron Greenspan, declare as follows:

18          1.       I filed this lawsuit against Omar Qazi, Smick Enterprises, Inc., Elon Musk and

19   Tesla, Inc. with the Clerk of Court via e-mail on May 20, 2020, as CM/ECF is not yet equipped

20   to process pro se opening documents.

21          2.       I received the case number for the lawsuit on the morning of May 21, 2020.

22          3.       After receiving the case number on May 21, 2020, I e-mailed Omar Qazi (who is

23   the Chief Executive Officer of Smick Enterprises, Inc.) as well as the other defendants a link to

24   the PlainSite docket for the case, which contains links to true and correct copies of each

25   associated CM/ECF document.

26          4.       Later that day, I e-mailed Omar Qazi copies of forms AO 398 and AO 399 (two

27   copies) as part of an electronic message compliant with Federal Rule of Civil Procedure 4(d)(1).

28

     DECLARATION OF AARON GREENSPAN                  1                                  3:20-cv-03426-JD
                 Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 2 of 8




 1          5.       I also e-mailed Omar Qazi the same forms addressed to Smick Enterprises, Inc. as
 2   part of an electronic message compliant with Federal Rule of Civil Procedure 4(d)(1).
 3          6.       I also e-mailed Omar Qazi supplementary materials as required by Civil Local
 4   Rule 4-2 and the Initial Case Management Scheduling Order in this case.
 5          7.       The e-mails did not bounce, and I have corresponded with Omar Qazi by e-mail at
 6   the same e-mail address in the past.
 7          8.       Omar Qazi did not respond to any of my e-mails regarding waiver of service.
 8          9.       On May 23, 2020 at 8:53 P.M., I believe Omar Qazi posted the following on his
 9   @wholemarslog (later, @wholemarsblog) Twitter account: “Call me a fanboy, mock me, sue
10   me…”
11          10.      Aside from the instant suit, to the best of my knowledge, as of May 23, 2020,
12   Omar Qazi had never been sued in civil court before.
13          11.      I believe this post on Twitter proves that Omar Qazi was aware of the pending
14   lawsuit against him in this Court at least as early as May 23, 2020.
15          12.      On June 6, 2020, I hired M&R Process Service, LLC to personally serve Omar
16   Qazi and Smick Enterprises, Inc. with two sets of the following documents:
17                   a) Summons (Form AO 440);
18                   b) Complaint (with Exhibits A-M);
19                   c) Civil Cover Sheet;
20                   d) Order Setting Initial Case Management Conference and ADR Deadlines;
21                   e) Order Reassigning Case;
22                   f) Notice of Eligibility for Video Recording;
23                   g) Reassignment Order Setting CMC;
24                   h) Standing Order for Civil Cases Before Judge James Donato;
25                   i) Standing Order for Civil Jury Trials Before Judge James Donato;
26                   j) Standing Order for Discovery in Civil Cases Before Judge Donato;
27                   k) Standing Order for All Judges of the Northern District of California;
28

     DECLARATION OF AARON GREENSPAN                  2                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 3 of 8




 1                  l) Sample Joint Case Management Statement & [Proposed] Order;
 2                  m) Consent or Declination To Magistrate Judge Jurisdiction;
 3                  n) Consenting to the Jurisdiction of a Magistrate Judge Brochure.
 4          13.     On June 8, 2020, I was informed that on June 7, 2020 at 9:47 P.M. in San
 5   Francisco, process server Erin Houck had served Omar Qazi personally and Smick Enterprises,
 6   Inc. with two sets of paper copies of all of the above documents, addressed to Omar Qazi and
 7   Smick Enterprises, Inc., respectively.
 8          14.     Omar Qazi was served on behalf of Smick Enterprises, Inc. in his capacity as
 9   Chief Executive Officer of that company based on what is written on the company’s website at
10   https://www.smick.com/team.html.
11          15.     On June 9, 2020, I filed the Proof of Service forms provided to me by M&R
12   Process Service, LLC reflecting service on Omar Qazi pursuant to Federal Rule of Civil
13   Procedure 4(e)(2)(A) and reflecting service on Smick Enterprises, Inc. pursuant to Rule
14   4(h)(1)(B).
15          16.     Under Federal Rules of Civil Procedure 12(a)(1)(A)(i) and 6(a)(1)(C), Defendants
16   Qazi and Smick Enterprises, Inc. were required to plead or otherwise respond to the Complaint
17   by June 29, 2020. The time to plead or otherwise respond to the complaint has not been
18   extended by any agreement of the parties or any order of the Court.
19          17.     Defendant Qazi has failed to file or serve or file a pleading or otherwise respond
20   to the complaint. The applicable time limit for responding to the complaint has expired.
21          18.     Defendant Qazi is not a minor or an incompetent person.
22          19.     Defendant Qazi is not currently in the military service, and therefore the
23   Servicemembers Relief Act does not apply.
24          20.     Defendant Smick Enterprises, Inc. has failed to file or serve or file a pleading or
25   otherwise respond to the complaint. The applicable time limit for responding to the complaint
26   has expired.
27
28

     DECLARATION OF AARON GREENSPAN                  3                                  3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 4 of 8




 1          21.     As a corporation, Defendant Smick Enterprises, Inc. is not a minor or an
 2   incompetent person.
 3          22.     As a corporation, Defendant Smick Enterprises, Inc. is not currently in the
 4   military service, and therefore the Servicemembers Relief Act does not apply.
 5          23.     As Exhibits A and B, I have attached to this declaration true and correct copies of
 6   the proofs of service on file with this Court for the above-named Defendants.
 7          I declare under penalty of perjury under the laws of the United States that the above
 8   statements are true and correct and that this declaration was executed on July 7, 2020 in San
 9   Francisco, California.
10
11   Dated: July 7, 2020
12
13
                                          Aaron Greenspan
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF AARON GREENSPAN                  4                                 3:20-cv-03426-JD
Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 5 of 8




                             EXHIBIT A
         Proof of Service on Omar Qazi, Effective June 7, 2020
Case
 Case3:20-cv-03426-JD
      3:20-cv-03426-JD Document
                        Document26-1
                                 11 Filed
                                     Filed06/09/20
                                           07/07/20 Page
                                                     Page16ofof28
Case 3:20-cv-03426-JD Document 26-1 Filed 07/07/20 Page 7 of 8




                              EXHIBIT B
    Proof of Service on Smick Enterprises, Inc., Effective June 7, 2020
Case
 Case3:20-cv-03426-JD
      3:20-cv-03426-JD Document
                        Document26-1
                                 11 Filed
                                     Filed06/09/20
                                           07/07/20 Page
                                                     Page28ofof28
